CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)

 

1, CIR/DIST./ DIV. CODE 2. PERSON REPRESENTED

 

VOUCHER NUMBER

 

 

 

NIXTR ROBERT ALEXANDER
3. MAG. DKT /DEF. NUMBER 4. DIST. DKT/DEF, NUMBER 5. APPEALS DKT./DEF. NUMBER 6. OTHER DKT. NUMBER
3:19-Cr-863-01
7, 1N CASE/MATTER OF (Case Name) 8. PAYMENT CATEGORY 9. TYPE PERSON REPRESENTED 10. REPRESENTATION TYPE
USA v ROBERT ALEXANDER & Felony O Petty Offense | Adult Defendant O Appellant (See Instructions)
C1) Misdemeanor O Other O Juvenile Defendant O Appellee ce
QO Appeal 0 Ol Other

 

 

 

 

11. OFFENSE(S) CHARGED (Cite U.S. Cade, Tithe & Section) /{more than one offense, list (up to five) major offenses charged, according to severity of offense.

18:1503 OBSTRUCTION OF JUSTICE

 

12, ATTORNEY’S NAME (lirst Name, M1, Last Name, including any suffix),
AND MAILING ADDRESS
JOHN HOLLIDAY
Golden Crest Corporate Center
2273 Route 33, Suite 207
Trenton, New Jersey 08690

Telephone Number : 609-587-1010

13. COURT ORDER
f& © Appointing Counsel
OF Subs For Federal Defender
O P Subs For Panel Attornev

O C Co-Counsel
O R_ Subs For Retained Attornev
O Y Standby Counsel

Prior Attorney’s Name:
Appointment Dates:
Because the above-named person represented has testified under oath or has otherwise
satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does not
wish to waive counsel, and because the interests of justice so require, the attommey whose

 

 

14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)

name appears in Item 12 is appointed to represent this person in this case, OR

O Other (See Jnstructions) J}
‘ ny

Signaturg of Presiding Judge br By Order of the Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I
12/11/2019
Date of Order Nune Pro Tunc Date
Repayment or partial repayment ordered from the person represented for this service at time
appointment. O YES @ NO
CLAIM FOR SERVICES AND EXPENSES _ FOR COURT USE ONLY _
4 . TOTAL MATH/TECH. MATH/TECH.
CATEGORIES (Attach itemization of services with dates) Cheep AMOUNT ADJUSTED ADJUSTED even
CLAIMED ELOURS AMOUNT oo

15, [a. Arraignment and/or Plea

b. Bail and Detention Hearings

c. Motion Hearings
¢ d. Trial
5 |e. Sentencing Hearings
v f. Revocation Hearings

g. Appeals Court

h. Other (Specify on additional sheets)

(RATE PER HOUR =$ ) TOTALS:
16. [a. Interviews and Conferences ae

b. Obtaining and reviewing records
£ :
Zz {s. Legal research and brief writing
Y {d. Travel time
= ¢. Investigative and other work (Specify on additional sheets)
© |(RATE PER HOUR =$ ) TOTALS:
17._| Travel Expenses (lodging, parking, meals, mileage, etc.) ee
18. | Other Expenses fother than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED): ees :
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE 20. APPOINTMENT TERMINATION DATE 21. CASE DISPOSITION

IF OTHER THAN CASE COMPLETION
FROM: TO:
22. CLAIM STATUS O Final Payment O Interim Payment Number 0 Supplemental Payment
Have you previously applied to the court for compensation and/or reimbursement for this case? 1 YES O NO if yes, were you paid? OO YES MO NO

Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this

representation? O YES O NO If yes, give details on additional sheets.
I swear or affirm the truth or correctness of the above statements,

Date

 

 

 

Signature of Attorney

APPROVED FOR PAYMENT — COURT USE ONLY

 

23. IN COURT COMP. o. OUT OF COURT COMP.

25. TRAVEL EXPENSES

26, OTHER EXPENSES 27, TOTAL AMT. APPR/CERT.

 

 

28. SIGNATURE OF THE PRESIDING JUDGE

DATE 28a. JUDGE CODE

 

29, IN COURT COMP. 30. QUT OF COURT COMP. | 31.

 

 

TRAVEL EXPENSES

32. OTHER EXPENSES 33, TOTAL AMT. APPROVED

 

34, SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved

in excess of the statutory threshold amount.

DATE 34a, JUDGE CODE

 

 

 

 
